Citation Nr: 0639784	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  03-24 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to increased evaluation for a duodenal ulcer, 
currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO) denying the veteran's claims 
for an increase for a duodenal ulcer.

A RO hearing was held January 2004 during which the veteran 
testified regarding his symptomatology.  

In May 2005 this case was remanded by the Board for further 
development.


FINDING OF FACT

Objective medical evidence does not show that the veteran's 
duodenal ulcer more nearly approximates a disability 
characterized by an impairment of health manifested by anemia 
and weight loss; or with recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times per year.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
duodenal ulcer have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321, 4.2, 4.7, 4.20,  4.112, 4.114, Diagnostic Code 7399-
7305 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a July 2003 
statement of the case fulfill the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was thereafter readjudicated 
in the July 2005 supplemental statement of the case.  In this 
case, the failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim for an increased 
rating.  Hence, any questions as to the appropriate effective 
date to be assigned are moot.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which has 
been identified which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background

The service medical records indicate the veteran was 
diagnosed and treated for a duodenal ulcer.  Accordingly, 
service connection for functional upper gastrointestinal 
distress with a history of a duodenal ulcer was granted in an 
August 1983 rating decision.  A 20 percent evaluation was 
granted which has remained in effect since.

In April 2002, the veteran was examiner by Dr. John Dowd Do 
of the Hitchcock Clinic.  The veteran reported a longstanding 
history of heartburn and that recently his symptoms had 
increased including cough, sore throats, chest pain which 
occurred predominantly postprandially and after exercise.  He 
noted food sticking occasionally in his upper esophageal 
area.  His heartburn symptoms came on with spicy foods, 
however, the veteran reported he had significantly altered 
his diet to lessen his symptoms.  His appetite was good and 
his weight was stable.  The veteran denied any signs or 
symptoms of gastrointestinal bleeding other than occasional 
bright red blood per rectum which he attributed to external 
hemorrhoids.  A physical examination was not performed.  The 
examiner's assessment was longstanding gastroesophageal 
reflux disease (GERD) with some dysphagia.  

In January 2003, the veteran had a VA examination complaining 
of a continuous problem with reflux to the point of vomiting 
at times.  He felt a brash taste in his mouth after almost 
every meal.  He remained on a very bland diet in an effort to 
reduce his reflux.  The veteran stated this caused him to 
have a frequent clearing of his throat or cough.  He had 
noticed no breathing difficulties or wheezing as a result of 
the reflux but he did notice burning in his nose and felt 
some acid reflux into his nose at times.  He reported taking 
medication.  He also reported moderate anemia at times as 
well as some bright red blood on the toilet paper, although 
he had never been scoped to investigate gastrointestinal 
bleeding.  Although initial records showed he had reflux in 
the past as well as a duodenal ulcer, subsequent upper 
gastrointestinal studies (GI)s were negative.  The veteran 
reported that he had gastritis as well as duodenitis.  

Upon physical examination, the veteran was reported to be a 
well-appearing male with no outward signs of anemia.  The 
skin had normal temperature and color.  The abdomen 
examination showed no epigastric tenderness to palpation.  
The diagnoses were gastroesophageal reflux disease; and a 
duodenal ulcer, normal examination today.

In January 2003, the veteran underwent a VA upper GI 
examination and the examiner's diagnosis was a patulous 
esophagogastric junction, with reflux.


In June 2003, the veteran underwent an endoscopy at the 
Bedford Ambulatory Surgical Center.  The post-operative 
diagnosis was a small gastric ulcer in the body of the 
stomach.  A like diagnosis was made following the 
examination.

In January 2004, the veteran testified at a decision review 
officer (DRO) hearing in Manchester, New Hampshire.  The 
veteran reported that he was a physician and that when seeing 
patients in the morning after eating breakfast he would have 
indigestion and heartburn.  He also reported regurgitating to 
some degree mostly after lunch.  He stated he was refluxing 
acid in front of patients or holding it down and having 
indigestion every day.  He reported that he would not eat but 
then did not have the energy to make it through the day.

In June 2005 the veteran underwent a VA examination and 
stated he was diagnosed with a duodenal ulcer in-service.  He 
noted the symptoms would abate but that he would have 
recurrent episodes of bloating, indigestion, nausea, 
infrequent vomiting.  These symptoms reportedly continued 
through to this day. The veteran reported that stress tended 
to cause a flare up his symptoms, however, he stated that he 
is somewhat stress free.  The veteran also said that he 
avoided spicy food.  Upon physical examination, the veteran 
reported that his weight was stable and it had not changed in 
the past 20 years.  The veteran had neither gained or lost 
any significant amount of weight of more than five pounds at 
any time and usually this had been a result of exercise and 
increased activities.  There were no abnormal abdominal 
signs.  Abdominal organs were not palpable.  The veteran 
described no real history of diarrhea, although he noted at 
time his bowels would get loose but usually it was related to 
increased upper epigastric discomfort.  Blood studies 
revealed normal hemoglobin and hematocrit levels.  The 
examiner diagnosed, in pertinent part, peptic ulcer disease 
related to stress, and no evidence of anemia in the June 2005 
blood work.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The appellant has appealed the 20 percent rating assigned for 
a duodenal ulcer. Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected duodenal ulcer is evaluated 
under the provisions of 38 C.F.R. §§ 4.20, 4.114, Diagnostic 
Code 7305. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, for rating of 
a duodenal ulcer, a rating of 20 percent requires medical 
evidence of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or 
recurring episodes with continuous moderate manifestations. 
To warrant a 40 percent disability evaluation, the evidence 
must demonstrate moderately severe symptoms of impairment 
manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  38 C.F.R. § 
4.114, Code 7305 (2006).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy. "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease. 38 C.F.R. § 4.112.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). In so doing, the Board may accept one 
medical opinion and reject others. Id. At the same time, the 
Board cannot make its own independent medical determinations, 
and that it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Analysis

The evidence reflects that the veteran's duodenal ulcer 
disease is no more than moderately disabling. The June 2005 
VA examination specifically found that the appellant was not 
anemic, had not suffered weight loss, and had not experienced 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year. There is no 
competent medical evidence to the contrary. Indeed, the 
veteran has not claimed that he has had weight loss, anemia 
or incapacitating episodes.  

Additionally, in January 2003, the VA examiner's diagnosis 
was a duodenal ulcer, normal examination.  In February 2003, 
the VA examiner concluded the veteran had a previously 
diagnosed but now quiescent peptic ulcer.  Finally, the 
veteran reported that stress tended to cause a flare-up of 
his symptoms but he stated in the June 2005 VA examination 
that he was somewhat stress-free.  

Consequently, a schedular rating in excess of 20 percent 
under Diagnostic Code 7305 is not warranted for the veteran's 
duodenal ulcer disease.

Given that the record does not support a schedular rating in 
excess of 20 percent, and that factors warranting referral 
for extraschedular consideration (such as marked interference 
with employability or frequent hospitalizations for the ulcer 
disease) are neither alleged nor shown, the preponderance of 
the evidence is against this claim, and it must be denied.

Finally, since the preponderance of the competent evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER


Entitlement to increased evaluation for a duodenal ulcer, 
currently rated at 20 percent disabling, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


